DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the wheel rods 30 mentioned in paragraph [0023].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 recites the limitation "the spine" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 1. The spine is first mentioned in claim 2.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the first wheel and the second wheel are rotatably mounted upon a rod, such that the rod can be engaged and disengaged with a sleeve defined on each of the first side and the second side of the rear axle.” This is unclear and confusing. The Specification discusses a pair of wheel rods 30. Therefore, the wheels are mounted on respective rods, each of which is engaged or disengaged with a respective sleeves on the ends of the rear axle. Recitation that the wheels are “mounted upon a rod, such that the rod can be engaged or disengaged with a sleeve” implies a single rod and sleeve. This is unclear and confusing because it is not supported by the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benesch (US Pat. No. 8,292,558) in view of Belcher (US Pat. No. 8448,972) and Xie (CN 108146165).
	Regarding claim 1, Benesch discloses A collapsible trailer (col 5, lines 54-65) device, comprising: a central support; the central support defining a front end opposite a rear end; a trailer interface disposed on the front end of the central support; a rear support mounted upon the rear end of the central support; a first wheel disposed on the first side of the rear axle; a second wheel disposed on the second side of the rear axle (see annotated figs below).

    PNG
    media_image1.png
    717
    878
    media_image1.png
    Greyscale

	Benesch does not specifically disclose the modular features as claimed. In particular, Benesch does not specifically disclose the first wheel removably disposed on the first side of the rear axle via a first fastener and the second wheel removably disposed on the second side of the rear axle via a second fastener. However, at least Belcher discloses a similar towing device comprising the first wheel removably disposed on the first side of the rear axle via a first fastener and the second wheel removably disposed on the second side of the rear axle via a second fastener (annotated fig below).

    PNG
    media_image2.png
    473
    668
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wheels removably disposed on the axle via fasteners as in Belcher with the trailer of Benesch, since it would have provided a modular design allowing ease of removal and assembly for storage and repair.
Benesch does not specifically disclose the rear support defining a first end opposite a second end; a central support interface defined on the first end of the rear support; a rear axle defined on the second end of the rear support. However, at least Xie discloses a modular T-shaped trailer arrangement comprising the rear support defining a first end opposite a second end; a central support interface defined on the first end of the rear support; a rear axle defined on the second end of the rear support (see annotated fig below).

    PNG
    media_image3.png
    602
    777
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the modular frame technique of Xie with the trailer of Benesch, since it would have provided a modular design allowing ease of removal and assembly for storage and repair.
Regarding claim 2, Benesch in view of Belcher and Xie discloses wherein the central support defines a spine extending upwardly therefrom (at least fig 1A of Benesch in view of discussion above).
Regarding claim 3, Benesch in view of Belcher and Xie discloses wherein the spine of the central support further comprises a bumper mounted on a top surface thereof (at least 122, fig 1A of Benesch).
Regarding claim 4, Benesch in view of Belcher and Xie discloses wherein the spine of the central support consists of an arch (fig 1A of Benesch) extending on a top surface of the central support and a 
Regarding claim 5, Benesch in view of Belcher and Xie discloses wherein the rear axle comprises a pair of wheel openings (at least 116 of Benesch).
Regarding claim 6, Benesch in view of Belcher and Xie discloses wherein a pair of brackets are defined on the rear axle (at least 22 of Xie in view of combination above).
Regarding claim 7, Benesch in view of Belcher and Xie discloses wherein the trailer interface consists of a trailer hitch mount (generally at 136 of fig 1A of Benesch).
Regarding claim 8, Benesch in view of Belcher and Xie discloses wherein the rear support is removably mounted to the rear end of the central support via a pin latch (see annotated fig of Xie below).

    PNG
    media_image4.png
    602
    714
    media_image4.png
    Greyscale

	Regarding claims 9 and 10, Benesch in view of Belcher and Xie discloses wherein the first fastener and the second fastener are identical in configuration; wherein the first fastener and the second fastener are pin latch fasteners (see annotated fig of Belcher above regarding claim 1).
	Regarding claim 11, Benesch in view of Belcher and Xie discloses wherein the first wheel and the second wheel are rotatably mounted upon a rod (215, 225 of Belcher), such that the rod can be engaged and disengaged with a sleeve defined on each of the first side and the second side of the rear axle (fig 2 of Belcher as best understood in view of indefiniteness noted above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose trailer arrangements that illustrate aspects of the claimed . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618